11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Kimberly Anne Hutson,                       * From the 32nd District Court
                                              of Nolan County,
                                              Trial Court No. 12371.

Vs. No. 11-19-00037-CR                      * September 12, 2019

The State of Texas,                         * Per Curiam Memorandum Opinion
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we modify the judgment of the trial court (1) to reflect court costs of $366.50
(deleting the DNA community supervision fee of $34.00 and $22.50 of the time
payment fee) and (2) to delete the following language: “$180.00 restitution to the
Texas Department of Public Safety Crime Laboratory, Abilene, Texas; $ _____
attorney[’]s fees; and $50.00 Crime Stoppers”; “RESTITUTION: $180.00”; and
CRIME STOPPERS: $50.00.” We affirm the judgment as modified.